DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 10/25/2021.  The applicant(s) amended claims 1, 5, 7, and 11.

Response to Arguments
Applicant's arguments with respect to claims 1, 5, 7, and 11 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Regarding claims 5 and 11, the applicant argues, “Thus, the disclosure of “sending the audio data representing the speech utterance 112 to the user device 108” in Nandy does not disclose or suggest “receiving, by the mobile terminal, an effective voice instruction from a wearable device” (i.e., the above technical feature Al) recited in amended independent claim 5.” (Remarks: pg. 10) The Examiner respectfully disagrees.


Regarding claims 5 and 11, the applicant argues, “Thus, Nandy does not disclose or suggest the technical feature “sending, by the mobile terminal, a playing instruction to the wearable device in response to determining the effective voice instruction is related to the audio playing, and controlling the wearable device to perform the audio playing” (i.e., the above technical feature C1) recited in amended independent claim 5.” (Remarks: pg. 11) The Examiner respectfully disagrees.
Considering the prior art as a whole, Nandy teaches sending, by the mobile terminal, a playing instruction to the wearable device in response to determining the effective voice instruction is related to the audio playing, and controlling the wearable device to perform the audio playing (par. 0043; ‘For example, if the NLU output includes 

The remaining arguments regarding amended independent claims 1 and 7 are similar in nature. The applicants are directed to the rejection below and arguments above. In summary, Nandy teaches the concept of a wearable device that receives a wake word and voice command via microphones, communicates the command(s) to a mobile device, and receives instructions from the mobile device to play audio.

Claim Rejections - 35 USC § 102
Claim(s) 1-2, 4-5, 7-8, 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nandy et al. (US 20190180740 A1).


Regarding claims 1 and 7, Nandy teaches:
wearable devices, various types of accessories, and so forth.’), comprising:
“collecting voice information through at least two microphones of the wearable device” (par. 0018; ‘For example, the voice-enabled devices may include one or more microphones and hardware, software, and/or firmware components, to detect and capture speech utterances from a user.’; par. 0037; ‘Accordingly, the user speaks a natural language speech utterance 112, such as "Play music from my playlist." The sound waves corresponding to the speech utterance 112 may be captured by one or more microphones of the voice-controlled device 106.’ ‘For instance, in some cases the voice-controlled device 106 is configured to identify a predefined "wake word" (i.e., a predefined utterance).’);
“detecting, by the wearable device (‘voice-controlled device 106’), whether there is a preset wake-up word in the voice information, and determining that the voice information comprises an effective voice instruction in response to detecting a preset wake-up word in the voice information, wherein the effective voice instruction is issued by a user for a mobile terminal” (par. 0037; ‘Accordingly, the user speaks a natural language speech utterance 112, such as "Play music from my playlist." The sound waves corresponding to the speech utterance 112 may be captured by one or more microphones of the voice-controlled device 106.’ ‘For instance, in some cases the voice-controlled device 106 is configured to identify a predefined "wake word" (i.e., a 
“transmitting, by the wearable device, the effective voice instruction to the mobile terminal in response to determining that the voice information comprises the effective voice instruction, and instructing the mobile terminal to send a playing instruction to the wearable device in a case where the effective voice instructions is related to the playing instructions” (par. 0043; 'For example, if the NLU output includes a command to play music (play music intent), the destination command processor may be a music playing application, such as one located on the target voice-enabled device 106 and/or the user device 108, or in a music playing appliance, configured to execute a music playing command.' The voice-enabled device, which is a wearable device connected to a mobile phone via Bluetooth, performs the audio playing.).

Regarding claims 2 (dep. on claim 1) and 8 (dep. on claim 7), Nandy further teaches:
“filtering out noises in the voice information by digital signal processing to obtain user voice information” (Nandy: par. 0090; ‘The AFE 410 may also include a noise 
“determining that the user voice information comprises the effective voice instruction”  (par. 0037; ‘Accordingly, the user speaks a natural language speech utterance 112, such as "Play music from my playlist." The sound waves corresponding to the speech utterance 112 may be captured by one or more microphones of the voice-controlled device 106.’)

Regarding claims 4 (dep. on claim 1) and 10 (dep. on claim 7), Nandy further teaches:
“receiving a playing instruction from the mobile terminal to play according to the playing instruction” (Nandy: par. 0022; ‘For instance, the speech utterance from the user may be "please play music," and the command may include an instruction to stream music from a web-based music service (e.g., Spotify, Pandora, Amazon Prime Music, etc.).’).

Regarding claims 5 and 11, Nandy teaches:
“A voice interaction method, applied to a mobile terminal” (par. 0036; ‘For instance, the voice-enabled device 106 and user device 108 may comprise handheld devices or other mobile devices, such as smartphones, tablet computers, media players, personal computers, wearable devices, various types of accessories, and so forth.’) comprising:
by the mobile terminal (‘user device 108’), an effective voice instruction from a wearable device (‘voice-controlled device 106’), wherein the effective voice instruction is issued by a user for the mobile terminal” (par. 0037; ‘Accordingly, the user speaks a natural language speech utterance 112, such as "Play music from my playlist." The sound waves corresponding to the speech utterance 112 may be captured by one or more microphones of the voice-controlled device 106.’ ‘For instance, in some cases the voice-controlled device 106 is configured to identify a predefined "wake word" (i.e., a predefined utterance).’; par. 0038; ‘Thus, the voice-enabled device 106 may be configured to detect the speech utterance 112 (e.g., wake word detection), generate audio data representing the speech utterance 112, and send the audio data over the BLE network 114 to the user device 108.’ ‘In such examples, the voice-enabled device 106 may be communicatively coupled to the user device 108 using one or more wireless connections so the user device 108 can communicate data, such as the audio data representing the speech utterance 112, over certain types of networks on behalf of the voice-enabled device 106.’);
“determining, by the mobile terminal, whether the effective voice instruction received from the wearable device is related to audio playing” (par. 0173; ‘In various examples, the method may further comprise determining, at the user device 108, that the command comprises an instruction to play music audio data, wherein the command further includes an indication of a storage location of the music audio data, and obtaining the music audio data from the storage location.’);
 “sending, by the mobile terminal, a playing instructions to the wearable device, in response to determining the effective voice instruction is related to the audio playing, the wearable device to perform the audio playing without outputting audio (par. 0043; 'For example, if the NLU output includes a command to play music (play music intent), the destination command processor may be a music playing application, such as one located on the target voice-enabled device 106 and/or the user device 108, or in a music playing appliance, configured to execute a music playing command.' The voice-enabled device, which is a wearable device connected to a mobile phone via Bluetooth, performs the audio playing.).

Regarding claim 13, Nandy further teaches:
“An apparatus, comprising: one or more processors; and storage means for storing one or more programs, wherein the one or more processors execute the one or more programs, to implement the method of claim 1” (par. 0036; ‘For instance, the voice-enabled device 106 and user device 108 may comprise handheld devices or other mobile devices, such as smartphones, tablet computers, media players, personal computers, wearable devices, various types of accessories, and so forth.’).

Regarding claim 14, Nandy teaches:
“a server, comprising: one or more processors; and storage means for storing one or more programs, wherein the one or more processors execute the one or more programs, to implement the method of claim 5” (par. 0071; ‘In the illustrated implementation, the user device 108 includes one or more processors 202 and computer-readable media 204.’).

claim 15, Nandy further teaches:
“A non-transitory computer-readable storage medium storing a computer program, wherein a processor executes the program, to implement the method according to claim 1” (par. 0036; ‘For instance, the voice-enabled device 106 and user device 108 may comprise handheld devices or other mobile devices, such as smartphones, tablet computers, media players, personal computers, wearable devices, various types of accessories, and so forth.’).

Regarding claim 16, Nandy teaches:
“A non-transitory computer-readable storage medium storing a computer program, wherein a processor executes the program, to implement the method according to claim 5” (par. 0071; ‘In the illustrated implementation, the user device 108 includes one or more processors 202 and computer-readable media 204.’).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658